                                                                 USDCSDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALtY FILED ~.
SOUTHERN DISTRICT OF NEW YORK                                    DOC#: _______
 RICARDO MORALES,                                                DATE FIL~D: 12Jril10J,
                                                                                        I,   '




                               Plaintiff,
                                                              18cv1573 (JGK) (DF)
                       -against-
                                                              ORDER
 CITY OF NEW YORK, et al.,

                               Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       On November 21, 2019, this Court issued an Order (Dkt. 41) finding, inter alia, that

Defendants had not demonstrated that certain otherwise discoverable documents could be

withheld from production or redacted based on a claimed deliberative process privilege, and thus

directing Defendants to produce those documents. More specifically, this Court found that

Defendants had not shown that the communications reflected in those documents were

deliberative and predecisional - requirements for invoking the privilege. This Court, however,

also stated in its Order that Defendants potentially had a valid argument for withholding or

red~cting two documents (marked as Priv-Redact 0001 and 0002), both of which contained

internal email communications, and the Court directed Defendants to provide it with unredacted

copies of those documents for in camera review.

       Having received the two documents and reviewed the relevant email communications

contained therein, this Court finds that neither document is protected by the deliberative process

privilege. Although Defendants' letter justifying their invocation of the privilege had described

the documents as reflecting internal deliberation of an executive order regarding deed-restriction

modifications (see Dkt. 38, at 3 (suggesting that this executive order was issued by

Mayor Bill DeBlasio four days after the emails were written)), the emails contain absolutely
no reference, express or implied, to any contemplated executive order or any other City policy or

action. As an alternative rationale for withholding or redacting the documents, Defendants had

contended that the emails feature internal "discussions on what to say to the press regarding the

deed restriction removal process." (Id.) Even setting aside this Court's previously noted

skepticism that discussions of this kind would constitute government policymaking entitled to

protection under the deliberative process privilege (see Dkt. 41, at 8), the emails at issue do not,

in fact, contain any discussions about what to say to the press or any reference to the deed-

restriction removal process. The emails, more accurately, reflect the reactions of City officials to

the rumored investigative activities of the press. Defendants have cited no authority, and this

Court is aware of none, supporting the proposition that government officials' mere reactions to

external events, without any deliberative discussion of what agency determination should be

made in response to those events, represent substantive policymaking.

        For all of these reasons, Defendants are directed produce to Plaintiff unredacted copies of

the documents they have labeled Priv-Redact 0001 and 0002 no later than one week from the

date of this Order.

Dated: New York, New York
       December 12, 2019

                                                       SO ORDERED

                                                          ~          c:tfp____
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
